Exhibit 15.1 Awareness of Independent Registered Public Accounting Firm We acknowledge the incorporation by reference in the August 26, 2009, Registration Statement on Form S-3 (Registration No. 333-161558)of Simmons First National Corporation of our report datedAugust 9, 2012, included with the Quarterly Reports on Form 10-Q for the quarter ended June 30, 2012.Pursuant to Rule 436(c) under the Securities Act of 1933, these reports should not be considered a part of the registration statement prepared or certified by us within the meaning of Sections 7 and 11 of the Act. /s/BKD, LLP Pine Bluff, Arkansas August 9, 2012
